DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/15/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 7 and 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is herein amended due to the Applicant’s amendments.

Claim 12 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the cancellation of the claim.

7.	The rejection of Claim 11 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claim 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

9.	The rejection of Claims 3 and 10 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

Claims 5, 6, and 12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsang et al. (US 2017/0018721 A1) as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the cancellation of the claims.

11.	The rejection of Claims 1-4, 7-11, 14, 15, and 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsang et al. (US 2017/0018721 A1) as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

12.	The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2017/0018721 A1) in view of Hayer et al. (US 2015/0322198 A1) as set forth in the Non-Final Rejection filed 06/15/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Corrections are required.

Allowable Subject Matter
15.	Claims 1-4, 7-9, 11, 13-15, and 17-20 are allowed. 
	The closest prior art is provided by Tsang et al. (US 2017/0018721 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    200
    191
    media_image1.png
    Greyscale

([0051]) where R = aryl or amino ([0053]).  An embodiment is disclosed:

    PNG
    media_image2.png
    324
    541
    media_image2.png
    Greyscale

(page 13).  However, it is the positon of the Office that neither Tsang et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds according to formula (I), particularly in regards to the 10 group (wherein substituent R21, if an aromatic or heteroaromatic ring system, cannot contain triarylamine).

Response to Arguments
16.	Applicant’s arguments on pages 58-66 with respect to the deficiencies of the previously cited prior art have been considered but are moot because the new ground of rejection as set forth above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786